      Case 1:18-cv-05577-WFK-RER Document 5 Filed 12/28/18 Page 1 of 1 PageID #: 16
Attorney or Party without Attorney:                                                                                  For Court Use Only
 Spehncer Sheehan, Esq.
 Sheehan & Associates, P.C.
 505 Northern Blvd, Suite 311
 Great Neck, NY 11021
Telephone No: 516-303-0552
                                                                        Ref No. or File No.:
Attorneyfor: Plaintiff
Insert name ofCourt, and Judicial District and Branch Court:
 United States District Court For The Eastern District Of New York
Plaintiff: Dakota Campbell-Clark, et al.
Defendant: Blue Diamond Growers
   AFFIDAVIT OF SERVICE                           Hearing Date:                 Time:          Dept/Div:   Case Number:

                                                                                                            118CV05577WFKRER
/. At the time ofservice I was at least 18 years ofage and not a party to this action.

2. I served copies of the Summons In A Civil Action; Complaint; Civil Cover Sheet.

3. a. Party served:                                            Blue Diamond Growers
   b. Person served:                                           Dean Lavalle, Agent for Service

4. Address where the party was served:                         1802 C Street
                                                               Sacramento, CA 9581 1
5. I served the party:
   b. by substituted service. On: Thu., Dec. 27, 2018 at: 2:45PM by leaving the copies with or in the presence of:
                                                     Amy Allison, Person in charge. White, Female, 35 Years Old, Brown Hair, 5
                                                               Feet 5 Inches, 130 Pounds
    (1) (Business) a Person in charge at least 18 years of age apparently in charge of the office or usual place of business of the party
         served. I informed him or her of the general nature of the papers.
    (4) I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served at the place where the
        copies were left. I mailed the document on: Thu., Dec. 27, 2018 from: Sacramento, CA

7. Person Who Served Papers:                                                          Feefor Service:
    a. John M. Adams

    Ig    1500 W El Camino Avenue,#510
  y H Sacramento,CA 95833
  IMlrnlT 855-5VALPRO,Fax(866)900-4665
                   www^ValproAttorneyServicesxom




8, I declare under penalty ofperjury under the laws ofthe State ofNEW YORK and under the^^^r^wsof                    United States Of
   America that theforegoing is true and correct.


                                                                  AFFIDAVIT OF SERVICET                     Jq|in rvi. Adams)
                                                                                                                                     shasso.19638
